Order issued: December ~ ,2012




                                               In The
                                  {ourt of Appeal
                           - ,tfth Wi trici of exaa at allaa
                                        No. 05-12-00722-CV


      VIRTUAL INTEGRATED PARALEGAL SERVICES, INC., ET AL., Appellants

                                                 V.
                                    LISA JOHNSON, Appellee


                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 11-15073

                                             ORDER
       The clerk’s record in this case is past due. By order dated August 30, 2012, the Court ordered

Gary Fitzsimmons, Dallas County District Clerk, to file either: (1) the clerk’s record; or (2) written

verification that the clerk’s record has not been paid for or payment arrangements have not been made.

As of today’s date, the Court has not received any response.

       Accordingly, we again ORDER Gary Fitzsimmons to file, WITHIN TEN DAYS OF THE

DATE OF THIS ORDER, either: (1) the clerk’s record; or (2) written verification that the clerk’s

record has not been paid for or payment arrangements have not been made. If the clerk’s record or

written verification of nonpayment is not received within ten days of the date of this order, we will

utilize the available remedies to obtain the record or written verification, which tnay include ordering

the Dallas County District Clerk to show cause why he should not be held in contempt for failure to

comply with this Court’s orders.

        We notify appellant that if we receive verification of no payment or arrangement for payment,
the appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).

       We DIRECT the Clerk of this Court to send copies of this order by electronic transmission to

Gary Fitzsimmons and all counsel of record.




                                                -2-